            Case MDL No. 2942 Document 417 Filed 06/05/20 Page 1 of 7



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS                             )
INTERRUPTION PROTECTION                              )      MDL NO. 2942 LITIGATION
INSURANCE LITIGATION                                 )
                                                     )

 RESPONSE OF PLAINTIFF BLACK MAGIC, LLC D/B/A BLACK MAGIC CAFÉ IN
    OPPOSITION TO MOTIONS FOR TRANSFER AND COORDINATION OR
                CONSOLIDATION UNDER 28 U.S.C. § 1407

       Pursuant to Rule 6.2(e) of the Rules of Civil Procedure of the United States Judicial Panel

on Multidistrict Litigation (“the Panel”), Plaintiff Black Magic, LLC d/b/a Black Magic Café

(“Black Magic”) opposes transfer and consolidation before the Panel.

       On May 4, 2020, Black Magic, LLC d/b/a Black Magic Cafe v. The Hartford Financial

Services Group, Inc. and Twin City Fire Insurance Company, Case No. 2:20-cv-01743-BHH

(D.S.C.) (the “Black Magic Action”) was filed in the United States District Court for the District

of South Carolina, Charleston Division. The case was assigned to the Honorable Bruce Howe

Hendricks. Judge Hendricks possesses vast experience presiding over insurance coverage disputes

in South Carolina – a state renowned for its well-developed insurance case law.

       The Black Magic Action is an insurance coverage dispute dealing with business income

losses caused by COVID-19 and the civil authority orders issued in response. The other cases

before the Panel present similar business interruption losses resulting from the pandemic.

However, that is where the similarities end.

       Nearly all small business commercial property insurance policies, including nearly all of

the policies at issue in the cases before this Panel, expressly exclude coverage for virus related

losses. However, Black Magic’s insurance policy lacks this express exclusion and contains

specific coverage for virus related losses, including business income losses. The Hartford and


                                           Page 1 of 7
            Case MDL No. 2942 Document 417 Filed 06/05/20 Page 2 of 7



its subsidiaries, simply put, have written unique and propriety policies that are materially

distinguishable – on the central issue of virus coverage – from the other policies predominating

the cases offered for consolidation. For that reason, the Black Magic Action should not be included

in this proposed MDL.

       For the reasons set forth below, transfer and consolidation with respect Black Magic Action

is neither appropriate nor necessary under 28 U.S.C. §1407. The Black Magic Action should be

allowed to proceed as a separate class action, in South Carolina before Judge Hendricks.

  I.   STANDARD OF REVIEW

       Under 28 U.S.C. § 1407, the Panel has discretion to transfer and consolidate similar actions

pending in different districts to maximize the convenience of the parties and witnesses and promote

the just and efficient conduct of the actions. 28 U.S.C. § 1407(a). While appropriate under certain

circumstances, “centralization under Section 1407 should be the last solution after considered

review of all other options.” In re Best Buy Co., Inc., Cal. Song- Beverly Credit Card Act Litig.,

804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011); In re: Gerber Probiotic Prods. Mktg. & Sales

Practices Litig., 899 F. Supp. 2d 1378, 1379 (J.P.M.L. 2012).

       Although civil actions involving one or more common questions of fact may be centralized

for pretrial proceedings pursuant to 28 U.S.C. § 1407(a), centralization is never automatic and may

not be justified even when actions share some factual issues. See, In re Reglan/Metoclopramide

Prods. Liability Litig., 622 F. Supp. 2d 1380, 1381 (J.P.M.L. 2009). Instead, centralization is only

appropriate upon a “determination that transfers for such proceedings will be for the convenience

of the parties and witnesses and will promote the just and efficient conduct of such actions.” 28

U.S.C. § 1407(a).




                                            Page 2 of 7
            Case MDL No. 2942 Document 417 Filed 06/05/20 Page 3 of 7



 II.   ARGUMENT

           A. The Black Magic Action Involves a Unique Insurance Policy Issued Only by
              the Hartford, Lacking the Infamous Virus Exclusion and Expressly Covering
              Virus Related Losses.

       The Panel routinely denies consolidation of cases dealing with diverse defendants and

materially distinct factual and legal issues. In re LVNV Funding, LLC, Fair Debt Collection

Practices Act Litig., 96 F. Supp. 3d 1374, 1375 (J.P.M.L. 2015) (denying centralization in part

because actions involved different defendants); In re Bank of Am., N.A., 959 F. Supp. 2d 1365

(J.P.M.L. 2013) (denying centralization because individualized discovery and legal issues were

substantial, movants’ proposal to separate and remand flood and wind insurance claims were

unworkable, and informal coordination was practicable); In re HSBC Mortg. Corp. Force- Placed

Hazard Ins. Litig., 959 F. Supp. 2d 1370 (J.P.M.L. 2013) (denying centralization for cases

involving force-placed hazard insurance litigation against major mortgage lender because

individualized discovery and legal issues would be substantial due to mortgages with materially

different terms concerning force-placed insurance). That is the situation here.

       Black Magic’s policy and its claims against the Hartford and its subsidiaries are materially

distinct from the other cases proposed for consolidation. Television and print media have well

documented the fact that most commercial property insurance policies issued to small businesses

expressly exclude coverage for virus related losses – even if those loses were caused by civil

authority orders. E.g., Todd C. Frankel, Insurers Knew the Damage a Viral Pandemic Could

Wreak on Businesses. So They Excluded Coverage, Washington Post, April 2, 2020,

https://www.washingtonpost.com/business/2020/04/02/insurers-knew-damage-viral-pandemic-

could-wreak-businesses-so-they-excluded-coverage/.




                                            Page 3 of 7
              Case MDL No. 2942 Document 417 Filed 06/05/20 Page 4 of 7



         After the SARs outbreak in 2003, the Insurance Services Office, Inc. (“ISO”), developed a

standard policy endorsement designed to comprehensively exclude coverage for virus-related

losses. This endorsement, CP-01-40-07-06 (“EXCLUSION OF LOSS DUE TO VIRUS OR

BACTERIA”), was approved by insurance regulators nationwide (the “Virus Exclusion”). The

Virus Exclusion is found in the overwhelming majority of small business insurance policies around

the United States, including most – if not all – of the cases pending before the Panel.

         Black Magic’s policy lacks the Virus Exclusion. In fact, its policy expressly covers

virus-related losses because it contains Form SS-40-93-07-05 (“LIMITED FUNGI, BACTERIA,

OR VIRUS COVERAGE”) (the “Virus Coverage”). The Virus Coverage is a unique, proprietary

product sold by Hartford and its subsidiaries, including, but not limited to, Twin City. Not all

policies sold by the Hartford and its subsidiaries include Virus Coverage, but Black Magic’s does.

The undersigned counsel is unaware of any other carriers issuing the Virus Coverage.

         Given the foregoing, the Black Magic Action raises questions of fact and law distinct from

the other cases before the Panel and uniquely germane to the Hartford policy at issue. These

include, but are not limited to, the following:

             1. Whether the Virus Coverage applies to a business interruption income loss claim

                  caused, at least in part, by civil authority orders issued in response to COVID-19;

             2. Whether there has been one or more “specified cause of loss” 1 as defined in the

                  Virus Coverage; and

             3. Whether the origins of the Virus Coverage reveal an intent to cover virus or

                  pandemic, especially when contrasted with the Virus Endorsement’s history.


1
  Most commercial property insurance policies require establishing either “directly physical loss” or “direct physical
damage.” However, the Virus Coverage compels the showing of a defined “specified cause of loss,” which is a
requirement unique and distinct to the Virus Coverage and Hartford policy at issue in the Black Magic Action. There
is no need to litigate the “specified cause of loss” issue in the other cases pending before this Panel.

                                                    Page 4 of 7
              Case MDL No. 2942 Document 417 Filed 06/05/20 Page 5 of 7



         These matters call for special discovery directed at the Hartford, its subsidiaries, insurance

agents, and state insurance regulators. These efforts will not involve, much less implicate, the

insurance company defendants that do not have the Virus Coverage, which are the majority of

cases pending before the Panel. Moreover, informal coordination on various pre-trial issues with

the other cases filed against the Hartford, if any, would be readily achievable. In re Trilegiant

Mbrshp. Program Mktg. & Sales Practices Litig., 828 F. Supp. 2d 1362 (J.P.M.L. 2011) (denying

centralization where informal coordination amongst the parties in separate actions is feasible).

Simply put, the Hartford cases should be allowed to proceed, on their own, outside the instant

MDL.

             B. The Cases Involving Policies with the Virus Coverage are Vanishingly
                Minimal Compared to Those Involving the Virus Exclusion.

         The Panel has historically denied consolidation and transfer where, as here, the number of

cases proposed for centralization is minimal. In such cases, “the moving party generally bears a

heavier burden of demonstrating the need for centralization.” In re Transocean Ltd. Sec. Litig. II,

753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010); see also In re Scotch Whiskey, 299 F. Supp. 543, 544

(J.P.M.L. 1969).

         Undoubtedly, there are many business interruption insurance coverage disputes filed

around the country. Many are presently before this Panel. However, only a handful involve the

unique policy at issue in the Black Magic Action. 2 These unique “Hartford Cases” would be best

managed outside of the MDL, as informal coordination amongst plaintiff’s counsel is easily

achievable. It does not make sense to consume the Panel’s limited time and resources on complex



2
  While it is possible that future cases are filed similar to the Black Magic Action, “the mere possibility of additional
cases” does not warrant centralization. In re Mirena Ius Levonorgestrel-Related Prods. Liab. Litig., 38 F. Supp. 3d
1380, 1381 (J.P.M.L. 2014); see also In re Lipitor, 959 F. Supp. 2d at 1376 (“[W]e are disinclined to take into account
the mere possibility of future filings in our centralization calculus.”).

                                                     Page 5 of 7
             Case MDL No. 2942 Document 417 Filed 06/05/20 Page 6 of 7



issues germane only to a narrow class of cases involving the Hartford’s and its subsidiaries’ unique

and proprietary policy.

       Given the relatively few cases involving the unique issues presented by the Black Magic

Action, the appropriate course of action is to allow the Black Magic Action to proceed in the

District of South Carolina before Judge Hendricks.

             C. Including the Black Magic Action in this MDL Will Create Conflicts Among
                the Plaintiffs.

       The cases involving insurance policies with the Virus Exclusion are materially distinct

from those without. Central to Black Magic’s litigation strategy is to distinguish its policy from

those containing the Virus Exclusion. This presents the real concern that Panel Counsel cannot

fairly and adequately represent both classes of insureds simultaneously. This supports keeping the

Black Magic Action out of the instant MDL and in the hands of Judge Hendricks who is more than

capable of presiding over this unique case in South Carolina.

                                         CONCLUSION

       Given the foregoing, transfer and consolidation will not serve the convenience of the

collective parties and witnesses or promote the just and efficient conduct of this litigation. Black

Magic respectfully requests this Panel allow the Black Magic Action to advance in the United

States District Court for the District of South Carolina before the Honorable Bruce Howe

Hendricks.

       In the alternative, should the Panel be inclined to grant centralization, Black Magic

respectfully requests that the Panel establish a separate track for the Black Magic Action and the

unique Hartford policies containing the Virus Coverage and lacking the Virus Exclusion.



                             [SIGNATURE PAGE TO FOLLOW]


                                            Page 6 of 7
           Case MDL No. 2942 Document 417 Filed 06/05/20 Page 7 of 7



                                    Respectfully submitted,

                                    McCULLOUGH KHAN, LLC

                                    s/Ross A. Appel
                                    Clayton B. McCullough, Fed. Bar # 7120
                                    Ross A. Appel, Fed. Bar #11434
                                    359 King Street, Suite 200
                                    Charleston, SC 29401
                                    (843) 937-0400
                                    (843) 937-0706 (fax)
                                    Clay@mklawsc.com
                                    Ross@mklawsc.com

                                    ATTORNEYS FOR PLAINTIFF
                                    BLACK MAGIC, LLC
June 5, 2020
Charleston, South Carolina




                                   Page 7 of 7
